Citation Nr: 1411447	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  07-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1961 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2013, the Board remanded this case for additional development.  The purposes of the remand have been met and the case is ready for appellate consideration.

As noted in the Board's February 2013 remand, a hearing was scheduled before a Veterans Law Judge at the RO (Travel Board hearing) in October 2012, but was cancelled by the Veteran.  See 38 C.F.R. § 20.704(e) (2013).  Accordingly, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before VA has been withdrawn.  See id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the Veteran's residuals of a right foot injury were incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right foot injury have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

To this end, the Veteran has asserted that he injured his toe while playing football in service, and that his foot was in a cast for six weeks.  He believes that his current right foot disability is related to his in-service injury.

Unfortunately, the Veteran's service treatment records from Walson Army Hospital and the U.S. Army Health Center in Stuttgart, Germany, are unavailable for review.  His February 1963 separation examination is available and is silent for complaints of a right foot injury.  During a May 2013 VA examination, the Veteran competently and credibly stated that he injured his foot while on active duty in Germany, he had x-rays at the time, and he was treated with a walking cast.  He stated he believed he had mild discomfort afterwards, but that his symptoms progressively worsened after service.  The examiner opined that it was less likely than not that his current right foot disability (chronic arthritis) was caused by or a result of his military service, as there was no evidence in his records of a right foot fracture or injury, and neither he nor a medical provider reported any right foot troubles on his separation examination.  However, an August 2006 letter from the Veteran's private treatment provider stated that the Veteran's right foot injury was compatible with the in-service injury the Veteran described.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  As the evidence is in equipoise in this case, the benefit of the doubt rule will be applied and service connection for residuals of a right foot injury will be granted.


ORDER

Entitlement to service connection for residuals of a right foot injury is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


